DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 29-42) in the reply filed on 1/12/2021 is acknowledged.
Claims 43-54 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 29-31, 33, 35-36, 38, 40, and 42 are objected to because of the following informalities:
On line 4 of claim 29, “the device” should read “the drug delivery device” to provide consistent antecedent basis.
On line 6 of claim 29, “the device” should read “the drug delivery device”.
On line 2 of claim 30, “the device” should read “the drug delivery device”.
On line 2 of claim 31, “said skin contact surface” should read “said adhesive skin contact surface”.
On line 2 of claim 31, “/” should be replaced by a period.
On line 1 of claim 33, “the device” should read “the drug delivery device”.
On line 2 of claim 35, “said adhesive skin surface” should read “said adhesive skin contact surface” to provide consistent antecedent basis.
On line 2 of claim 36, “the device” should read “the drug delivery device”.
On line 5 of claim 36, “grasping a gripping interface” should read “grasping the gripping interface” to provide proper antecedent basis.
On line 3 of claim 38, “the delivery device” should read “the drug delivery device”.
On lines 1-2 of claim 40, “adhering a skin contact surface” should read “adhering the adhesive skin contact surface” to provide proper antecedent basis.
On line 1 of claim 42, “the delivery device” should read “the drug delivery device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novo Nordisk (WO 2007/141210; hereafter Novo).

In regard to claim 32, Novo discloses wherein the cover (170) includes an adhesive liner covering the adhesive skin contact surface and wherein said removing step includes peeling said adhesive liner from said adhesive skin contact surface (see page 12, lines 18-34, page 14, lines 11-27 and Figures 14.1-14.2).
In regard to claim 33, Novo discloses wherein the delivery device further includes a control interface (see Figure 13; the pump unit 300 includes control interface 372) and said grasping step is performed with one hand while maintaining at least one digit of the one hand free and positioned to manipulate the control interface (the grasping step is performed with one hand; the other hand includes a digit that is free and capable of manipulating the control interface; imagine the hand in Figure 14.2 being free of the liner after disposing of it).
In regard to claim 34, Novo discloses wherein said control interface (372) includes a button (see page 20, lines 4-14).
In regard to claim 35, Novo discloses further comprising the step of pushing said button toward said adhesive skin surface (see page 20, lines 4-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Novo.
In regard to claim 30, Novo discloses all of the limitations recited in claim 29 but fails to expressly disclose “wherein said removing step includes anchoring the cover to an anchor other than a human hand and pulling said delivery device away from the anchor” as is recited in claim 30.  The step of using an anchor other than a human hand cannot be considered as inventive, because there are several well-known ways to hold something against pulling without using a second hand, such as using one's teeth, or squeezing something between wrist and chest or arm and torso, between the knees, with the foot etc. These solutions are common knowledge and are used daily by 
In regard to claim 31, Novo discloses wherein said needle tip (951) is concealed behind said adhesive skin contact surface and wherein said needle tip remains concealed after said removing (the patch unit is still positioned in the packaging after the removal of the cover; also see Figure 12A).
Allowable Subject Matter
Claims 36-42 are allowed (predicated upon the resolution of the claim objections).
The following is an examiner’s statement of reasons for allowance: Claim 8 recites, inter alia, “the device including a gripping interface, a sterile delivery interface including an adhesive skin contact surface and a cover retaining a sterility of at least part of the delivery interface, the method comprising the steps of: … anchoring the cover to an anchor other than a human hand; [and] removing said drug delivery device from the packaging prior to said anchoring while continuing said grasping; and pulling said drug delivery device away from the anchor with one hand to separate the cover from the delivery device while continuing said grasping.”  The closest prior art, namely Novo, fails to disclose or suggest these limitations.  While Novo fails to expressly disclose anchoring with an anchor that is not a human hand, the examiner maintains that such a limitation is obvious as discussed above in the rejection of claim 30.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL

Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783